Citation Nr: 9901671	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-10 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to accrued benefits for a period in excess of one 
year prior to the veterans death.  




REPRESENTATION

Appellant represented by:	The American Legion






REMAND

The veteran had active service from September 1941 until 
September 1947.  

A March 1978 rating action denied service connection for 
sterility, claimed as due to inservice radiation exposure, 
and denied service connection for a lung condition.  On 
appeal the veteran testified at a June 1978 RO hearing.  The 
case was remanded by the Board of Veterans' Appeals (Board) 
on two occassions, in March 1979 and again in July 1980.  
After the veterans death on April [redacted], 1981, the appellant, 
the veterans wife, expressed a desire to continue the appeal 
and in September 1981 the Board denied entitlement to service 
connection for the cause of the veterans death and also 
denied entitlement to accured benefits based on claims, 
pending at the time of the veterans death, for service 
connection for a lung disorder and for sterility.  

A December 1981 rating action denied service connection for 
the cause of the veterans death and on appeal the appellant 
and her daughter testified at the RO in in November 1982.  
The Board remanded the case in March 1983 and, after 
receiving a VA pathology report of May 1983, which found 
asbestos in the veterans lungs sufficient to justify a 
diagnosis of pulmonary asbestosis, the RO granted service 
connection for the cause of the veterans death and 
eligibility to Chapter 35 benefits by a rating action in July 
1983.  The notification letter informed the appellant that 
the effective date was the first day of the month in which 
the veteran died.  

This matter comes before the Board from a January 1996 rating 
action of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which set an 
effective date of August 11, 1977 (date of receipt of VA Form 
21-4138, Statement in Support of Claim, and accompanying VA 
Form 21-528, Income - New Worth and Employment Statement) for 
service connection and a 100 percent schedular disability 
evaluation rating, for the service-connected pulmonary 
fibrosis due to asbestos exposure.  It was also noted that at 
the time of the July 1983 rating action, which granted 
service connection for the cause of the veterans death and 
entitlement to eligibility to Chapter 35 benefits, 
entitlement to accrued benefits should have but had not been 
considered.  It was also noted that the January 1996 rating 
action was prepared after the veterans death but was based 
upon evidence in the claim file at the time of his death but 
that payment was limited to a period of not more than one 
year prior to the veterans death.  Also, entitlement to 
special monthly compensation based on need for aid and 
attendance or be reason of being housebound was denied.  

It is contended that there was sufficient evidence on file in 
1977 to determine that the veteran had asbestosis, if a 
propery lung biopsy had been done, and that the veteran had 
been unable to work for the four years preceding his death 
due to his now service-connected lung disorder.  Thus, 
accrued benefits are warranted for approximately four years 
prior to his death.  

Since the January 1996 rating action which is appealed, 38 
U.S.C.A. § 5121 (West 1991) and 38 C.F.R. § 3.1000 (1998) 
have been amended, changing the period of entitlement to 
accrued benefits from oneyear to two years.  However, the RO 
has not yet had to opportunity to determine whether this 
change in the law and regulations is applicable in this case 
and, if so, whether accrued benefits should be granted for a 
period of two years prior to the veterans death.

The case must be remanded to allow the RO the opportunity to 
determine the applicability of the recent change in the law.  
Accordingly, the case is remanded for the following action:

1.  The RO should determine whether the recent 
statutory and regulatory change in the law is 
applicable in this case and, if so, whether any such 
application would result in a favorable outcome (even 
if less than the period for which accrued benefits are 
claimed).  

2.  If any determination remains adverse to 
theappellant, she and her representative should be 
furnished a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence submitted, 
any additional applicable laws and regulations, and the 
reasons and bases for the decision reached.  

3.  This claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans Appeals or by the 
United States Court of Veterans Appeals for additional 
development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1997) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

This is to put the veteran on notice, and in keeping with 
the VAs duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of this remand is to provide the appellant 
the full scope of due process.  

While this case is in remand status, the appellant and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the appellant and representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to afford the appellant the full 
scope of due process.  No action is required of the 
appellant until she receives further notice.  



		
	JOHN FUSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).  
- 2 -
